BASCHAB, Judge
(concurring specially).
I write specially to acknowledge that, with this opinion, this court is breaking new ground with regard to the protection of children. Although, at first blush, this *292opinion might appear to misapply the failure to protect doctrine, the result is appropriate under the facts of this case and will surely inure to the benefit of children. Based on the previous allegations against M.D., the appellant clearly knew there was a very real possibility that M.D. would sexually abuse A.D. Nonetheless, she disregarded that knowledge and allowed M.D. to be alone with A.D. This is not a case in which the appellant was a battered woman. In fact, there is not any evidence that M.D. or anyone else had ever abused her. Likewise, this is not a case in which the appellant was not able to protect A.D. from M.D. In fact, four years before this offense occurred, the appellant had taken A.D. and moved to a separate residence from M.D. because of allegations that he had sexually abused another young girl. Clearly, the appellant could have controlled M.D.’s contact with A.D. Therefore, I agree with the majority opinion.